department of the treasury internal_revenue_service washington d c date cc dom fs it a uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x corporation subsidiary state a amount amount year year overcharge period issues whether sec_1341 of the internal_revenue_code_of_1986 applies to amounts paid_by the taxpayer in year to settle a price-fixing lawsuit initiated by its former customers regarding overcharges tl-n-1428-98 if sec_1341 applies in this case may x corporation reduce both its income_tax and alternative_minimum_tax by the same amount conclusions we agree with your position that failure to satisfy the appearance of an unrestricted right to income requirement of sec_1341 is a potential ground for denying the benefit of sec_1341 even if x corporation were eligible for sec_1341 relief the provisions of sec_1341 do not allow x corporation to reduce both its regular income_tax and alternative_minimum_tax by the same amount facts x corporation is engaged in the business of manufacturing and selling in a statement attached to its consolidated_return for year x corporation notified the service that it was claiming certain tax benefits under sec_1341 relating to the settlement of a lawsuit in that year according to the statement in year x corporation's subsidiary subsidiary paid amount to settle a price fixing lawsuit brought by several current and former customers as alleged in the statement as well as in pleadings filed against subsidiary in united_states district_court for the middle district of state a during overcharge period subsidiary sold its products in violation of the antitrust laws and thereby realized gross_income which was recognized subject_to a claim of right according to documents obtained from x corporation it appears that x corporation applied sec_1341 and sec_1341 on a year-by-year basis to determine which section yielded the most favorable tax treatment as reflected on these documents x corporation claimed a refundable_credit of amount for year under sec_1341 representing the sum of the additional income taxes attributable to the overcharges in those years in addition to claiming the refundable_credit of amount it appears that x corporation deducted the entire amount as an operating expense on its year under missouri pacific railroad co v united_states u s t c ct c1 if the taxpayer restores amounts previously included in gross_income in multiple years he may apply sec_1341 on fragmented basis by deducting restoration payments under sec_1341 for some years and claiming credits under sec_1341 for other years tl-n-1428-98 return x corporation claimed a deduction on its year schedule m which represents the amount settlement paid in year plus an additional_amount for legal expenses relating to the price fixing litigation according to a summary prepared by x corporation the amount was allocated between the years overcharge period based on a percentage of sales in those years x corporation has also indicated that it accrued the liability for the legal settlement in year for book purposes but deducted the payments made in year under sec_1341 in addition to claiming the amount as an estimated_tax payment and reducing its year taxable_income by the amount settlement payment it appears that x corporation claimed a third benefit in that same year relating to the settlement although it paid no regular income_tax for year x corporation reported a tentative_minimum_tax for that year in the amount of dollar_figure alleging in the statement attached to its year return that the alternative_minimum_tax constitutes a separate but parallel system x corporation also reduced its alternative_minimum_tax by the same amount thus it appears that x corporation effectively claimed amount twice on its year return law and analysis sec_1341 provides a special tax computation designed to prevent the inequity which arises if income held under a claim of right is restored in a later year and the benefit from the deduction in the year of restoration differs from the increase in taxes attributable to the original inclusion of the restored item sec_1341 derives from the claim-of-right doctrine enunciated by the supreme court in 286_us_417 if a taxpayer receives earnings under a claim-of-right and without restriction as to its disposition he has received income which he is required to report on his return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent sec_1341 alleviates some of the harsh effect of the claim-of-right doctrine in special situations 394_us_678 it permits a refund of taxes paid in an earlier year on income to which the taxpayer it also appears that x corporation may have offset a portion of the schedule m deduction as reflected on the schedule m reconciliation x corporation increased its year taxable_income by an amount designated as legal settlement- sec_1341 it is unknown how x corporation arrived at this figure or what it actually represents tl-n-1428-98 appeared to have an unrestricted right but ultimately did not sec_1341 sets forth the circumstances under which relief is available sec_1341 general_rule -if- an item was included in gross_income for a prior taxable_year or years because it appeared that the taxpayer had an unrestricted right to such item a deduction is allowable for the taxable_year because it was established after the close of such prior taxable_year or years that the taxpayer did not have an unrestricted right to such item or to a portion of such item and the amount of such deduction exceeds dollar_figure thus in order to obtain the benefits of sec_1341 each of five conditions must be satisfied the item at issue was included in gross_income in a previous taxable_year sec_1341 the inclusion occurred because the taxpayer appeared to have an unrestricted right to the item sec_1341 in a later tax_year the taxpayer is entitled to a deduction on account of the repayment sec_1341 the deduction is allowable because it was established after the close of the year of inclusion that the taxpayer did not have an unrestricted right to the item a and the amount of the deduction exceeds dollar_figure in the instant case we agree with your conclusion that sec_1341 relief is not available to the x corporation because subsidiary does not appear to have had an unrestricted right to the item the term appeared as used in sec_1341 and sec_1_1341-1 refers to a semblance of an unrestricted right in the year received as distinguished from an unchallengeable right which is more than an apparent right and from absolutely no right at all which is less than an apparent right rev_rul 1968_1_cb_371 thus sec_1341 does not apply to the repayment of embezzled funds because embezzled funds are included in gross_income under an invalid claim of right or without any semblance of entitlement but not under a valid or unrestricted claim of right as is required by sec_1341 see eg rev_rul revrul_65_254 1965_2_cb_50 574_f2d_1240 5th cir cert_denied 439_us_1072 not only does sec_1341 not apply to embezzled income it also does not apply to any type of ill-gotten gains such as smuggling and kickbacks see eg 863_f2d_417 5th cir zandoff v united_states u s t c s d n y 553_fsupp_558 m d fla hankings v united_states 403_fsupp_257 n d miss aff’d by unpub op 5th cir additionally sec_1341 is not applicable where the taxpayer did in fact have an unrestricted right to receive the income amount and where the obligation to repay arose as the result of subsequent events revrul_67_48 1967_1_cb_50 tl-n-1428-98 in parks v united_states u s t c cch big_number w d pa the district_court reiterated the proposition that ill-gotten gains including income obtained by fraud are never obtained by unrestricted right as rationale for that proposition the court stated that if one commits an intentional wrongdoing one always does so at the risk of discovery and the potential of disgorgement restitution civil penalties criminal liability and the like the district_court in parks disagreed with the approach of the tax_court in 96_tc_713 nonacq aod cc-1992-008 date to sec_1341 in barrett the tax_court did not directly address but implicitly accepted the notion that it appeared that the taxpayer had an unrestricted right to the funds pursuant to sec_1341 there taxpayer allegedly received funds through unlawful securities trading activities subjecting him to both civil and criminal actions the criminal charges were dismissed and though maintaining his innocence taxpayer made a payment in settlement of the civil suit in deciding that taxpayer was entitled to the benefits of sec_1341 the tax_court decided not to look behind the settlement agreement under the notion that it is important public policy to foster settlement of cases the district_court in parks viewed the tax court's approach in barrett as effectively reading the appeared that the taxpayer had an unrestricted right language out of sec_1341 the district_court stated that following barrett would eliminate the government's opportunity to demonstrate that the income was derived from wrongdoing and that a corresponding refund would reward the wrongdoing contrary to sec_1341 the district_court stated that in cases where there are allegations of wrongdoing in the claim of unrestricted right to the income in the first instance taxpayers may be required to undergo trial by operation of sec_1341 to vindicate that right even though they may have settled direct claims of liability for the same alleged wrongdoing the court noted that since taxpayers would be claiming the benefits of sec_1341 they would bear the initial burden of demonstrating the facts that support appearance of the unrestricted right to the refund and the subsequent establishment that they did not have such unrestricted right however they would not be compelled to demonstrate as part of their prima facie case that they did not commit wrongdoing e g fraud rather according to the district_court the government as a defense to the taxpayers' claim would be required to prove the facts and circumstances that interfered with the appearance of taxpayers' unrestricted right to income as a procedural matter we point out that in barrett the commissioner did not challenge whether the taxpayers had an unrestricted right to the item pursuant to sec_1341 thus in that case the tax_court did not rule upon the issue of tl-n-1428-98 whether sec_1341 applies to ill gotten gains or income received under an invalid claim of right or without any semblance of entitlement because the issue was not raised in barrett the holding there can not be said to bear on considerations of whether amounts received pursuant to an alleged price fixing scheme are received under a claim of right turning to the fourth criteria needed to obtain sec_1341 relief sec_1341 does not apply unless the taxpayer repays the income item in question because it is determined that the taxpayer does not have an unrestricted right to the income item and the lack of an unrestricted right existed in the year in which the income inclusion occurred sec_1341 718_f2d_193 6th cir consequently the taxpayer's repayment must be involuntary see eg 647_fsupp_1083 e d cal in this regard although a judicial determination adverse to the taxpayer is not a prerequisite to a conclusion that the repayment is involuntary 58_tc_41 the repayment must arise out of a determination that any claim pursued against the taxpayer would be resolved adversely to the taxpayer 44_tc_787 acq 1968_2_cb_2 additionally there must be a nexus or direct relationship between the income that was taxed and the amount later claimed as a repayment of the income 67_tc_818 thus in uhlenbrock the tax_court held that sec_1341 relief was not available for an executor's reimbursement of an estate's late filing penalty because the reimbursement was not a repayment of commissions previously included in gross_income and would have been required even if no commissions been received id in barrett the tax_court addressed the requirement of sec_1341 where the restoration was made pursuant to a settlement there in taxpayer allegedly received insider trader profits subjecting him to both civil and criminal actions although the securities_and_exchange_commission contacted the taxpayer about the insider profits it did not pursue administrative proceedings or criminal charges against taxpayer however upon private civil suit taxpayer paid third parties dollar_figure in settlement taxpayer contended that he was entitled to a credit under sec_1341 equal to the tax attributable to the inclusion of dollar_figure in his gross_income the commissioner contended that taxpayer was not entitled to the credit because the taxpayer had not established that within the meaning of sec_1341 that he did not have an unrestricted right to the dollar_figure of proceeds from insider trading activities the tax_court stated that to satisfy sec_1341 a taxpayer has to show that he or she had a legal_obligation to restore the item or that the payee must have at least the ability to legally compel the repayments before the repayments can be deducted by the payor the tax_court observed that in barrett the tl-n-1428-98 settlement was made in good_faith at arm's length and that there was no suggestion that the settlement was collusive the court concluded therefrom that the settlement whether or not embodied in a judgment established the fact and the amount of taxpayer's legal_obligation in concluding that taxpayer was entitled to the sec_1341 credit the tax_court held that a bona_fide arm's length settlement between taxpayer and the party that sued him pursuant to which he disgorged dollar_figure established that he did not have an unrestricted right to that sum the tax_court noted that to conclude taxpayer restored the dollar_figure voluntarily without regard to any legal_obligation would in its view be ludicrous it is the position of the commissioner that the opinion in barrett is wrong because no evidence was introduced to establish the nexus between the obligation to repay and the original profit from insider trading in aod cc-1992-008 the commissioner issued a nonacquiescence to the opinion in barrett in the aod the commissioner stated that the tax_court failed to consider whether there was a nexus between the obligation to repay and the original insider trading profits received by the taxpayer in this regard the commissioner explained that no documents were submitted as evidence to the tax_court by taxpayer to substantiate his characterization of the settlement payments as a disgorgement of profits the commissioner noted that in future cases the service would seek to distinguish barrett on its facts we also point out that where appropriate sec_1341 relief is the lesser_of either the tax for the taxable_year computed with the deductions or the decrease in tax which would result solely from the exclusion of such item from gross_income for such prior taxable years sec_1341and a to the extent that x corporation both claimed a refundable_credit of amount for year under sec_1341 and deducted the entire amount x corporation has effectively claimed a double deduction in the statement attached to its year return x corporation asserted that it was entitled to reduce both its regular income_tax and alternative_minimum_tax by the same amount because they represent a separate but parallel system of tax under this theory x corporation claimed credits totaling dollar_figure rather than the refundable_credit computed under sec_1341 if sec_1341 relief is available then sec_1341 provides that the tax imposed by this chapter for the taxable_year shall be the lesser_of the following the tax for the taxable_year computed with such deduction or an amount equal to- a the tax for the taxable_year computed without such deduction minus tl-n-1428-98 b the decrease in tax under this chapter or the corresponding provisions of prior revenue laws for the prior taxable_year or years which would result solely from the exclusion of such item or portion thereof from gross_income for such prior taxable_year or years hence the tax_rate is computed in one of two ways the taxpayer can take the allowable deducted in the current_year or the taxpayer may compute its tax without the deduction and then reduce the tax so computed by the amount of tax attributable to the inclusion of the amount restored in income in the earlier year thus if x corporation were eligible for sec_1341 relief it may either take the allowable deduction pursuant to sec_1341 or recompute its tax pursuant to sec_1341 but it may not apply both the legislative_history of sec_1341 of the code indicates that it was enacted to adequately compensate a taxpayer for the tax he paid for a prior year when he subsequently has been obliged to restore amounts he had included in gross_income in the prior year because it appeared that he had an unrestricted right to such amount senate report no eighty-third congress at page sec_118 and sec_451 see also congressional record daily edition date senator kerr thus the purpose of sec_1341 was to place such a taxpayer at least in no worse a tax position than he would have been had he never received the income originally revrul_72_551 1972_2_cb_508 in revrul_77_344 1972_1_cb_269 the service concluded that to permit a taxpayer to carryback a net_operating_loss of a subsequent year and offset it against the total income of the prior year of inclusion which has already been treated as not including the restored item under the provisions of sec_1341 would permit a double benefit in order to compensate for that inequity the commissioner concluded that although sec_1341 does not provide for opening the prior taxable_year to recompute taxable_income or the tax paid such taxable_income and tax paid would be deemed to have been reduced by the amount of restoration and the tax refunded therefrom in order to determine the amount available to be absorbed by the net_operating_loss_carryback revrul_77_344 accordingly the amount of taxable_income from the carryback_year available to be absorbed by the net_operating_loss_carryback from the loss_year was the original taxable_income reduced by the amount of the restored income treated as reducing the income of the carryback_year under the provisions of sec_1341 such adjustments were made in order to avoid the type of double benefit sought by x corporation accordingly consistent with that same rationale the taxpayer is not entitled to both claim a deduction pursuant to sec_1341 while also reducing its alternative_minimum_tax by amount tl-n-1428-98 assuming x corporation did qualify for sec_1341 relief exam would need to determine which method results in the lesser tax in computing the tax under sec_1341 sec_1_1341-1 provides that the decrease in tax_liability for the year in which the repaid item was included in gross_income caused by excluding that item for the computation of that year’s tax_liability is adjusted by any increase in alternative_minimum_tax resulting from that exclusion hence the only permissible adjustment to the alternative_minimum_tax computation of the sec_1341 amount would be an increase in the amt not the reduction which x corporation claimed finally we point out that to the extent that y corporation incurred legal fees with respect to an amount eligible for sec_1341 relief relief is not available for the legal fees sec_1_1341-1 case development hazards and other considerations in the instant case there are litigation hazards in arguing that x corporation is not entitled to the benefit of sec_1341 on the basis that the corporation does not satisfy the appearance of an unrestricted right to income requirement of sec_1341 this is because in the settlement agreement subsidiary denied any wrongdoing and stated that it was settling the case to avoid the expense and burdens associated with a trial just as the taxpayer in barrett never admitted to wrongdoing in settling the civil suit further although the commissioner could argue that x corporation has the burden of proving that it meets the requirements for sec_1341 relief it is uncertain to what extent such an argument would be successful in light of barrett however the pleadings did allege conspiracy to fix raise maintain and stabilize prices and other wrongful act in violation of the antitrust laws thus because the facts support the position that subsidiary was engaged in wrongful acts we agree with your position that a potential ground for denying the benefit of sec_1341 is that the appearance of an unrestricted right to income requirement of sec_1341 is not satisfied is impermissible in we concur in your view that x corporation’s reduction of the amt as well as claiming the regular income_tax deduction for the year our view the taxpayer's position conflicts with the regulations and the general purpose of sec_1341 which is placing taxpayers in the same position they would have been in had they not included the items in question under a claim of right to the extent that sec_1341 relief is available to a taxpayer the computation of the deduction is made pursuant to either sec_1341 or sec_1341 but not both in the incoming request you also asked for advice about whether sec_1341 precludes the application of sec_1341 in to items ie tl-n-1428-98 overcharges included in gross_income in prior years attributable to the sale of property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business this office has previously determined that this is a novel legal issue and field_service_advice is not the appropriate vehicle for addressing the question you have raised in informal telephone conversations of your office advised deborah clark that a response to the other questions submitted for field_service_advice will likely result in settlement of this adjustment in the event that the issue is not resolved and examination continues to seek assistance with this issue the appropriate vehicle would be submission of a request for a technical_advice_memorandum if you have any further questions please call deborah a butler assistant chief_counsel signed gerald m horan by ____________________ gerald m horan senior technician reviewer associate chief_counsel domestic
